Case 1:21-cr-00031-LEK Document 88 Filed 04/01/21 Page 1 of 1         PageID #: 414




                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,     )             CR 21-00031 LEK
                              )
          Plaintiff,          )
                              )
     vs.                      )
                              )
GERALD GARCIA ,               )
                              )
          Defendant.          )
_____________________________ )

                ORDER ADOPTING MAGISTRATE JUDGE’S
                  FINDINGS AND RECOMMENDATION

      Findings and Recommendation having been filed and served on all parties

on February 19, 2021, and no objections having been filed by any party,

      IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to Title 28,

United States Code, Section 636(b)(1)(C) and Local Rule 74.1, the “Findings and

Recommendation That Defendant Gerald Rafael Garcia is Mentally Competent to

Stand Trial", ECF No. 73 are adopted as the opinion and order of this Court.

      IT IS SO ORDERED.

      DATED AT HONOLULU, HAWAII, April 1, 2021.



                                                   /s/ Leslie E. Kobayashi
                                                   Leslie E. Kobayashi
                                                   United States District Judge
